PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                      No. 10-3476
                                     _____________

                              DESMOND L. MAYNARD,
                                              Appellant

                                            v.

                            CARMELO RIVERA,
                   COMMISSIONER OF THE VIRGINS ISLANDS
                         DEPARTMENT OF LABOR;
                         CHERYL MARTIN-LIBURD
                              ______________

  APPEAL FROM the District COURT OF THE VIRGIN ISLANDS – APPELLATE
                                 DIVISION
                        (D.C. Civil No. 05-cv-00171)
                  Chief Judge: Honorable Curtis V. Gómez
                District Judge: Honorable Raymond L. Finch
             Superior Court Judge: Honorable Patricia D. Steele
                              ______________

                               Argued December 5, 2011
                                   ______________

           Before: FISHER, GREENAWAY, JR., and ROTH, Circuit Judges.

                           ORDER AMENDING OPINION



       It appearing that due to a word processing error the section titles were omitted
from the opinion filed on April 2, 2012, it is hereby O R D E R E D that the opinion is
amended so that the section titles are included as follows:

                    I.      BACKGROUND


                                            1
                  II.      JURISDICTION AND STANDARD OF REVIEW

                  III.     ANALYSIS

                  IV.      CONCLUSION


For the Court,


Marcia M. Waldron, Clerk

Date: April 12, 2012
TMK/smw/cc:         Shawn E. Maynard-Hahnfeld, Esq.
                    Tiffany V. Monrose, Esq.
                    William W. Franks, Esq.
                    Tina G. La Borde, Esq.




                                        2